Citation Nr: 0841168	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-39 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for mechanical low back 
pain with degenerative disc disease (hereinafter referred to 
as a back disorder).

2.  Entitlement to service connection for shoulder condition.

3.  Entitlement to service connection for bilateral arm and 
hand conditions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
September 1964 and from March 1978 to April 1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the 
veteran's back disability was not present in service or until 
many years thereafter and is not related to service or to an 
incident of service origin.

2.  The veteran does not have a current right or left 
shoulder condition.

3.  The veteran does not have a current bilateral arms and 
hands conditions.


CONCLUSIONS OF LAW

1.  Back disability was not incurred in or aggravated by his 
military service and may not be presumed to have been.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The veteran does not have a shoulder condition from 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2007); 
38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The veteran does not have bilateral arms and hands 
conditions from disease or injury incurred in or aggravated 
by his military service and may not be presumed to have been.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in December 2004, June 2005 and August 2005 
(1) informed the veteran of the information and evidence not 
of record that was necessary to substantiate his claims; 
(2) informed him of the information and evidence that VA 
would obtain and assist him in obtaining; and (3) informed 
him of the information and evidence he was expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
did not send a Dingess letter.  Nevertheless, since the Board 
concludes below that the preponderance of the evidence is 
against granting service connection for a back disorder, a 
shoulder condition and bilateral arms and hands conditions, 
the downstream disability rating and effective date elements 
of these claims are moot.  So not receiving additional notice 
concerning these downstream elements of the claims is 
inconsequential and, thus, at most harmless error.  
See 38 C.F.R. § 20.1102.

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He has been represented 
throughout this appeal by a veteran's service organization, 
the Veterans of Foreign Wars (VFW), which presumably is 
knowledgeable of the requirements for him establishing his 
entitlement to service connection for a back disorder, 
shoulder condition and bilateral arms and hands conditions.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical records the veteran and his representative 
identified.  

VA has a duty to provide a medical examination and/or seek a 
medical opinion when such examination or opinion is necessary 
to make a decision on a claim.  VA considers an examination 
or opinion necessary to make a decision on a claim if the 
evidence of record (1) contains competent evidence that the 
claimant has a disability, or persistent recurring symptoms 
of disability; (2) indicates the disability or symptoms may 
be associated with his military service; but (3) contains 
insufficient medical evidence for VA to make a decision on 
the claim.  Id.

Here, though, there is no evidence suggesting the veteran has 
a back disorder, a shoulder condition or bilateral arms and 
hands conditions during his active military service.  
Instead, the only evidence suggesting an etiological link 
between these claimed conditions and his military service are 
his unsubstantiated lay allegations.  These statements are 
insufficient to trigger VA's duty to provide an examination; 
VA is not obligated to provide an examination for a medical 
nexus opinion where, as here, the supporting evidence of 
record consists only of lay statements.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  

II.  Whether the Veteran is Entitled to Service Connection 
for a Back Disorder

The veteran asserts he has a back disorder as a result of a 
fall while stationed at Fort Devens in April 1962.  
Unfortunately, however, the Board finds that the 
preponderance of the evidence is against his claim, so it 
must be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The service medical records show he received treatment for 
and diagnoses of a lacerated scalp after hitting his head and 
blacking out in April 1962.  The examiner found no evidence 
of artery or nerve involvement.  Later that month, the 
veteran complained of dizziness before after a skull fracture 
when he was 11 or 12 years old.  A May 1962 treatment record 
reflects his history of vertigo and blacking out after 
hitting his head and lacerating his scalp.  This note also 
shows the doctor requested an audiogram and a vision 
examination be conducted but does not state any back 
problems.  Moreover, his separation examination in July 1964 
shows that his spine was normal.  Indeed, the Report of 
Medical History at discharge notes that he checked the box 
"No" for arthritis and swollen or painful joints.  

At his induction examination in February 1978, the examiner 
noted that his spine was normal.  Indeed, in the Report of 
Medical History at discharge, he checked the box "No" for 
recurrent back pain and swollen or painful joints.  Thus, his 
service medical records provide probative evidence against 
this claim.

If, as here, there is no evidence of a chronic condition in 
service, or this is at least legitimately questionable, then 
a showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

There was no diagnosis of arthritis within the one-year 
presumptive period following the veteran's discharge from the 
military, or even for several ensuing years.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Recent VA treatment records from January 2005 show he has a 
current diagnosis of degenerative disc disease and joint 
disease of the lumbar spine.  Indeed, X-rays revealed 
straightening of the lordotic curvature with degenerative 
joint disease rather severe at L1-2, L5-S1, L4-5 with annular 
bulge, diagnosed as mechanical low back pain and degenerative 
disc disease.  

In addition, a Social Security Administration (SSA) decision 
indicated he was in receipt of disability benefits with a 
primary diagnosis of a disorder of the back and neck 
(discogenic and degenerative).  

Establishing entitlement to service connection not only 
involves proving one has the condition claimed, but also 
showing it is related to military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See also, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
This simply has not been done in this instance.

Indeed, there are no opinions by either VA or private 
physicians linking this condition to service.  Furthermore, 
the record provides no evidence of a back injury during 
service and no evidence of any back problems for many years 
after service.  Indeed, the record demonstrates that the 
veteran first complained of back pain in August 2002, 24 
years after his discharge from military service.  This 
intervening lapse of many years between his separation from 
military service and the first manifestation for this claimed 
disorder is probative evidence against his claim.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Of equal importance, a lay statement dated in April 2005 from 
J.W.M., a fellow soldier, indicated he remembered seeing the 
veteran with a large bandage on his head but he did not 
mention seeing any treatment to his back nor does he remember 
the veteran discussing any back problems.

Moreover, the record shows the veteran had an intercurrent 
civilian-related work injury in May 2003.  As noted in a 
December 2003 VA treatment record, he acknowledged that he 
injured his back again at work and that he was in receipt of 
workman's compensation.  A CT scan of his lumbar spine 
revealed degenerative joint disease of L1-2 and L5-S1 and L4-
5 and an annular bulge at this level.  As a result, the 
veteran's acknowledgment of at least one and possible other 
post-service work injuries may be responsible for his current 
back disorder.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the 
Court has held that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

Thus, the Board must assess the veteran's competence to 
report sustaining a low back injury during service, his 
report of having low back problems since that time, as well 
as his credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  In Barr and Washington, the Court noted that 
a veteran is competent to testify to factual matters of which 
he had first-hand knowledge, and citing its earlier decision 
in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the personal knowledge of the witness; see also 38 C.F.R. § 
3.159(a)(2) (2007).

In addition to the documented post service treatment records, 
the evidence also includes statements from the veteran 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In its capacity as a finder of fact, the Board finds the 
veteran is not credible both as to his report of the in-
service onset of his back pain and of the chronicity of the 
symptoms since service.  In this regard, the Board observes 
that the veteran did not receive any treatment for or a 
diagnosis of a back disorder during service nor did he seek 
treatment for any back problems after service until August 
2002 - many years after service.  Further, the veteran has 
acknowledged that he has had at least one intercurrent 
civilian-related work injuries that may have caused his 
current back disorder.  These factors diminish the 
credibility of his account.  As such, the Board will afford 
his statements minimal probative weight as they are contrary 
to the record and unsupported by the medical evidence during 
and after service.

Furthermore, no competent evidence of record causally relates 
his back disorder to active service.  Specifically, no 
medical examiner or treating physician has established or 
suggested a medical nexus between the veteran's diagnosis of 
degenerative disc and joint disease and active duty.

The Board acknowledges the veteran's statements asserting a 
relationship between his currently-diagnosed back disorder 
and active duty service.  Although the veteran is competent 
to report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. at 470.  As a lay 
person, however, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a back disorder.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Whether the Veteran is Entitled to Service Connection 
for a Shoulder Condition

The veteran claims he has a shoulder condition as a result of 
a fall while stationed at Fort Devens in April 1962.  
Unfortunately, however, the Board finds that the 
preponderance of the evidence is against his claim, so it 
must be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The service medical records show he received treatment for 
and diagnoses of a lacerated scalp after hitting his head and 
blacking out in April 1962.  The examiner found no evidence 
of artery or nerve involvement.  Later that month, the 
veteran indicated that he had complained of dizziness before 
after a skull fracture when he was 11 or 12 years old.  A May 
1962 treatment record reflects a history of vertigo and 
blacking out after hitting his head and lacerating his scalp.  
This note also shows a request for an audiogram and vision 
examination but does not mention any problems with his 
shoulder.  Moreover, his separation examination in July 1964 
indicates that his upper extremities were normal.  Indeed, 
the Report of Medical History associated with his discharge 
noted that he checked the box "No" for painful or trick 
shoulder and swollen or painful joints.  

At his induction examination in February 1978 during his 
second tour of duty, the examiner noted that his upper 
extremities were normal.  Indeed, in the Report of Medical 
History associated with his discharge, he checked the box 
"No" for painful or trick shoulder and swollen or painful 
joints.  Thus, his service medical records provide probative 
evidence against this claim.

Indeed, none of his post-service VA or private medical 
records shows any treatment for or a diagnosis of a right or 
left shoulder condition.  Thus, these records provide highly 
probative evidence against his claim in that they fail to 
establish the essential element of a current diagnosis of a 
shoulder condition.

Further, a December 2003 VA treatment record shows that the 
veteran denied any numbness in his extremities and an 
examiner determined that his upper extremities had no 
abnormality.  Of equal importance, a lay statement dated in 
April 2005 from J.W.M., a fellow soldier, indicated he 
remembered seeing the veteran with a large bandage on his 
head but he did not mention seeing any treatment to either 
shoulder.

Since the veteran has not received a diagnosis of a shoulder 
condition, his claim must be denied because he does not have 
any medical evidence confirming he has the condition at 
issue.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed; in the absence of proof of the presently claimed 
disability, there is no valid claim).

Indeed, the only evidence suggesting the veteran has a 
shoulder condition is his unsubstantiated lay statements.  
But the veteran is not competent to attribute his head injury 
during service to a nondiagnosed current shoulder condition.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  The veteran is 
only competent to testify about symptoms (e.g., shoulder 
pain, numbness) he has personally observed, not whether these 
symptoms are indicative of a shoulder condition from a head 
injury incurred during his military service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a shoulder condition.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). Accordingly, VA must 
deny the appeal.

IV.  Whether the Veteran is Entitled to Service Connection 
for Bilateral
Arms and Hands Conditions

The veteran asserts that his bilateral arms and hands 
conditions are a result of a fall while stationed at Fort 
Devens in April 1962.  Unfortunately, the Board finds that 
the preponderance of the evidence is against his claim, so it 
must be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as organic diseases of the 
nervous system including acute and sub acute peripheral 
neuropathy, will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran's service medical records show he received 
treatment for and diagnoses of a lacerated scalp after 
hitting his head and blacking out in April 1962.  The 
examiner found no evidence of artery or nerve involvement.  
Later that month, the veteran indicated that he had 
complained of dizziness before after a skull fracture when he 
was 11 or 12 years old.  A May 1962 treatment record 
indicated his history of vertigo and blacking out after 
hitting his head and lacerating his scalp.  This note also 
shows a request for an audiogram and vision examination but 
does not mention any problems with his bilateral arms and 
hands.  Moreover, his separation examination in July 1964 
indicated that his upper extremities were normal.  Indeed, 
the Report of Medical History associated with his discharge 
noted that he checked the box "No" for painful or trick 
shoulder and swollen or painful joints.  

At his induction examination in February 1978, the examiner 
noted that his upper extremities were normal.  Indeed, in the 
Report of Medical History associated with his discharge, he 
checked the box "No" for swollen or painful joints and 
arthritis.  Thus, his service medical records provide 
probative evidence against this claim.

Indeed, none of his post-service VA or private medical 
records shows any treatment for or a diagnosis of bilateral 
arms and hands conditions.  Thus, these records provide 
highly probative evidence against his claim in that they fail 
to establish the essential element of a current diagnosis of 
bilateral arms and hands conditions.  In addition, despite 
previous complaints of numbness in his arms and hands, a VA 
treatment record in December 2003 noted that the veteran 
denied any numbness in his extremities and an examination 
determined that his upper extremities had no abnormality.  Of 
equal importance, a lay statement from J.W.M., a fellow 
soldier in April 2005, indicated he remembered seeing the 
veteran with a large bandage on his head but when explaining 
his current injuries, he did not mention any injury to either 
his arms or hands.

Since the veteran has not received a diagnosis of bilateral 
arms and hands conditions, his claim must be denied because 
he does not have any medical evidence confirming he has the 
condition at issue.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
condition claimed; in the absence of proof of the presently 
claimed disability, there is no valid claim).

Indeed, the only evidence suggesting the veteran has a 
shoulder condition is his unsubstantiated lay statements.  
But the veteran is not competent to attribute his head injury 
during service to a nondiagnosed current bilateral arms and 
hands conditions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
The veteran is only competent to testify about symptoms 
(e.g., pain, numbness, etc.) he has personally observed, 
not whether these symptoms are indicative of bilateral arms 
and hands conditions from an injury incurred during military 
service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral arms and hands 
conditions.  Thus, service connection must be denied.


ORDER

Service connection for back disability is denied.

Service connection for shoulder disability is denied.

Service connection for bilateral arm and hand conditions is 
denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


